Citation Nr: 0602321	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  97-03 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently rated 20 percent disabling.

2.  Entitlement to a compensable rating for otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1959 to 
March 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision of the Boise, 
Idaho, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, denied the veteran's 
claim for an increased rating for a low back strain and a 
compensable rating for otitis media.  In March 1999, the 
Board remanded this appeal and the case is once again before 
the Board.  In May 2003, the veteran notified VA that he had 
moved to Tennessee.  In August 2003, the Nashville, Tennessee 
RO received the veteran's claims file.

In March 1999, June and December 2003, the Board remanded the 
claims to the RO for further development.  This having been 
completed, the matter is again before the Board.


FINDINGS OF FACT

1.  The veteran's low back strain is manifested by pain and 
slight limitation of motion; however; even when pain is 
considered, the veteran's low back condition is not shown to 
result in functional loss consistent with or comparable to 
severe limitation of motion of the lumbar spine, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.

2.  The veteran's otitis media is not manifested by 
suppuration or aural polyps; VA audiometric test results 
obtained in March 1998 show that the veteran had level I 
hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
evaluation in excess of 20 percent for low back strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5295 (2002), Diagnostic Codes 5237 (2005).

2.  The criteria for the assignment of an initial compensable 
evaluation for otitis media have not been met.  38 U.S.C.A. 
§§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.87, 
Diagnostic Code 6200 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in August 2003 
and April 2004, provided the veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  The 
veteran was furnished notice of the types of evidence needed 
in order to substantiate his claim of entitlement to higher 
evaluations for his service-connected disabilities.  
Specifically, the veteran was informed of his responsibility 
to identify, or submit directly to VA, medical evidence that 
shows that the veteran's service-connected disabilities had 
increased in severity.  The veteran was told that this 
evidence is usually shown by recent medical records.  The 
veteran was also invited to send information or evidence to 
VA that may support the claim.

By way of a April 1996 rating decision , an August 1996 
Statement of the Case, and September and November 1996, May 
and June 1998, April 2000, February 2003, and September 2005 
Supplemental Statements of the Case, the veteran and his 
representative were advised of the basic law and regulations 
governing his claims, and the basis for the decision 
regarding his claims, including notice of the old and new 
Diagnostic Codes covering his low back strain found in 
Diagnostic Code 5295 prior to September 2003 and the revised 
Diagnostic Code 5237 effective after September 2003.  These 
documents, along with the RO's VCAA and development letters, 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the September 2005 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical evidence, including private and 
VA medical reports and records, VA examination reports, and 
statements submitted by the veteran and his representative in 
support of the claim.  In addition, the Board notes that this 
matter has been previously remanded for additional 
development on three separate occasions, including affording 
the veteran an opportunity to be examined in connection with 
his claims.  In this regard, the Board notes that the RO, 
scheduled the veteran for additional VA examinations, most 
recently in April 2005, in connection with his claims.  
Letters were sent to the veteran's address of record 
informing the veteran of the date and time of the most 
recently scheduled examination and informing the veteran that 
conducting a VA examination was necessary in order make a 
determination on his claim and that failure to report could 
mean a denial of the claim.  The veteran failed to report for 
this examination, as he has filed to report for numerous 
other examinations in the past.  Under the presumption of 
regularity of the official acts of public officers, The Board 
concludes that the veteran received this mailing, see 
Marciniak v. Brown, 10 Vet. App. 198, 200 (1998); Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994), and the veteran has 
not requested another VA examination in connection with his 
claim.  In this regard, the Board notes that the veteran has 
indicated on several previous occasions that he does not wish 
to be examined by VA doctors.

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for with respect to the 
veteran's claim.  Moreover, the veteran's representative has 
been given the opportunity to submit written argument, and 
acknowledged in a December 2005 brief that the RO had 
undertaken all appropriate actions listed in the Board's 
December 2003 remand.  Therefore, under the circumstances of 
this case, VA has satisfied its duty to assist the veteran in 
this case.  Accordingly, further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Legal Criteria for increased evaluations.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

A.  Low back strain.

In this case, the veteran's low back disability is currently 
evaluated as 20 percent disabling under Diagnostic Code 5295, 
effective prior to September 26, 2003.  Diagnostic Code 5295, 
in effect prior to September 26, 2003, provides that a 10 
percent evaluation is warranted when the disability is 
productive of characteristic pain on motion, and a 20 percent 
evaluation is warranted when the disability is productive of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent rating under this code requires that the disability 
be productive of severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space or some 
of the above with abnormal mobility on forced motion.

The veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A maximum 40 percent 
evaluation requires severe limitation of motion.

Finally, the veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief; and a 
60 percent evaluation is warranted where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new general rating formula for diseases and injuries to 
the spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.

After a careful review of the record, the Board is of the 
opinion that the disability picture presented by the 
veteran's low back strain does not warrant an evaluation in 
excess of 20 percent. 

The medical evidence in this case consists of private and VA 
treatment reports and VA examinations dated in March 1998 and 
July and September 1999.  

The veteran's treatment records reveal reports on ongoing low 
back pain.  He has been noted to have had multiple back 
injuries, industrially related, primarily in years 1965 and 
1975.  

In March 1998, the veteran was afforded a VA examination in 
connection with his claim.  The examiner noted that the 
veteran's claims file was present and reviewed in connection 
with the examination.  The examiner set out a brief summary 
of the veteran's medical history, including back injuries 
suffered by the veteran over the  years, as well as other 
medical conditions affecting the veteran.  The veteran 
reported ongoing low back pain.  Upon examination, the 
veteran was noted to have a symmetrical back with diffuse 
tenderness in the thoracolumbar spine.  There was, however, 
no SI joint or sciatic notch tenderness.  Lumbar flexion was 
70 degrees, extension was 15 degrees left and right, and 
lateral bending was 25 degrees.  When seated, thoracolumbar 
rotation was 30 degrees.  At one point in the examination, 
the veteran was noted to have measured lumbar flexion of 
greater than 100 degrees.  A neurologic examination showed 
normal lower extremities, bilaterally, and a muscular 
examination was very strong.  No lumbar hypertrophy was 
found, and there was no evidence of spasm.  The veteran 
reported some diffuse lumbar pain, but no SI joint, and no 
sciatic notch tenderness.  X-rays indicated diffuse 
osteoporosis of the thoracolumbar spine, and a significant 
compression fracture of L4.  The veteran was diagnosed with 
lumbar strain and an L4 compression fracture.  The examiner 
than stated that the veteran reported no functional loss due 
to pain.  The veteran was in fact noted to be quite active 
and robust.  As noted above, the examiner also found no 
evidence of muscle spasm, sciatic neuropathy, or abnormal 
neurologic findings.  Also, at the time of the examination, 
the examination noted no documented painful motion of the 
lower back, and no evidence or history of pain, fatigue, 
weakness or lack of endurance of the back.  

The veteran was again afforded a VA examination in July 1999.  
The examiner again noted that the veteran's claims file was 
present and reviewed.  The veteran was found to have ongoing 
back pain, but not much in the way of leg pain, and no 
specific weakness or numbness.  The veteran reported symptoms 
of low back stiffness, pain and intermittent spasms.  The 
veteran however reported no sciatic pain and indicated no 
spasms by history at the time of the examination.  Upon 
examination, the veteran was noted to have a symmetrical 
gait, he was able to walk on his toes and heels, and he was 
able to do deep knee bends.  He had 50 degrees of flexion 
with pain, 20 degrees of extension with pain, and lateral 
bending of 25/25.  When seated he had 35/35 degrees of 
rotation.  Straight leg raises produced low back pain at 50 
degrees, right and left.  The examiner noted that x-rays 
reviewed in connection with the examination likely revealed 
spondylolysis, and a compression fracture at L4.  The 
examiner noted no evidence of muscle spasm as of the date of 
the examination, and no evidence of neuropathy.  The veteran 
was noted to have symmetrical reflexes, a fairly unremarkable 
neurologic examination, no weakness, and some diffuse 
tenderness.  

In September 1999, the July 1999 examiner filed a short 
addendum to his July 1999 examination report.  In this 
addendum, the examiner noted that the veteran had a 
developmental condition of spondylolysis that the examiner 
felt was not service-connected.  The examiner also clarified 
that he found no impairment of the lower back at the time of 
the July 1999 examination related to the veteran's service-
connected injuries.

Under the former Diagnostic Code 5295, an evaluation in 
excess of 20 percent is warranted when the disability is 
productive of severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space or some 
of the above with abnormal mobility on forced motion.  In 
this case, the veteran's condition does not meet the criteria 
set forth above.  In fact, both the March 1998 and July 1999 
examiners, while noting pain and some limitation of motion in 
his back, essentially found no weakens, neurological 
abnormalities, evidence of  muscle spasms, fatigue, or lack 
of endurance.  The March 1998 examiner found that the veteran 
was in fact quite active and robust with a very strong 
muscular examination.  And the July 1999 examiner found no 
impairment of the lower back at the time of the examination 
related to the veteran's service-connected injuries.  In sum, 
there was no finding that the veteran's condition was 
productive of severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space or some 
of the above with abnormal mobility on forced motion.  
Therefore, an evaluation in excess of 20 percent under this 
code is not warranted.

Under the former Diagnostic Code 5293, an evaluation in 
excess of 20 percent is warranted for intervertebral disc 
syndrome where the disability is severe with recurring 
attacks and intermittent relief, or where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.  Here, again the characteristics noted in 
the VA examinations showed diffused pain, but relatively few 
additional symptoms.  In addition, the veteran was found to 
have a normal neurological examinations.  There is no medical 
finding indicating that the veteran's disability is severe 
with recurring attacks and intermittent relief, or pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, and with little intermittent pain.  
A higher evaluation under Diagnostic Code 5293 is therefore 
not warranted.  

Finally, under the former Diagnostic Code 5292, an evaluation 
in excess of 20 percent requires severe limitation of motion.  
Here, the veteran was found to have slight limitation of 
motion of the lumbar spine, with some pain.  Therefore, an 
increased rating under this code is not warranted.

The weight of the evidence will also not support an increased 
evaluation under the revised Diagnostic Codes 5237 and 5243. 

Under the revised Diagnostic Code 5237, a 10 percent 
evaluation is warranted where there is forward flexion of the 
thoracolumbar spine greater that 60 degrees but not greater 
that 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater that 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is warranted where there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted where there is unfavorable ankylosis 
of the entire thoracolumbar spine.  And a 100 percent 
evaluation is warranted where there is unfavorable ankylosis 
of the entire spine.

As noted above, the veteran was found to have slight 
limitation of motion with some pain.  His total range of 
motion in both examinations was greater than 120 degrees.  
These findings support a 10 percent evaluation for the 
veteran's condition.  The veteran does not have a combined 
range of motion of the lumbar spine of 120 degrees or less, 
nor does she manifest ankylosis of the thoracolumbar spine.  
Therefore, a higher evaluation under this code is not 
warranted.

Under the revised Diagnostic Code 5243, the evaluation of 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Here, the veteran was noted to have pain and some limitation 
of motion.  The VA examiner, however, noted no incapacitating 
episodes in connection with the veteran's condition.  Under 
revised Diagnostic Code 5243, therefore, an increase in 
excess of 20 percent disabling is not warranted.

Notably, under Diagnostic Code 5243, separate evaluations of 
neurologic manifestations are warranted to the extent that 
these are manifestations of his disc pathology.  In this 
regard, the veteran was found to have normal neurological 
examinations in both VA examination reports.  Thus, the Board 
determines that the record evidence does not support a 
finding that the veteran has developed a separate neurologic 
abnormality in connection with his low back disability.  
Accordingly, a separate 10 percent disability rating for 
neurologic manifestations is not warranted.  

Next, the Board has specifically considered the guidance of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45), in order to determine whether an increased 
evaluation may be warranted for his low back disability.  
While recognizing that the veteran has some pain, as 
described above, the record reflects no objective evidence of 
actual impairment of his back upon clinical examination, as 
caused by such pain.  In addition, the veteran was found to 
have no weakness or fatigability in connection with his 
condition.  The Board finds that these factors have been 
considered when evaluation his condition.  In addition, the 
record specifically notes that the veteran does not suffer 
incoordination or functional loss that may warrant a finding 
of additional functional loss beyond that which is 
objectively shown.  Therefore, the Board holds that a 
compensable evaluation in consideration of DeLuca and 
applicable VA code provisions has already been considered and 
additional consideration is not warranted.  See also 38 
C.F.R. § 4.7.

Thus, the record evidence presents no basis upon which to 
grant an evaluation for the veteran's low back disability in 
excess of 20 percent under the applicable diagnostic codes.  
See 38 C.F.R. §§ 4.7, 4.40, 4.45.  

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that the disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

B.  Otitis media.

The veteran next contends that he should receive a 
compensable rating for his service-connected otitis media.  

In this case, the veteran's condition has been evaluated as 
noncompensable under Diagnostic Code 6200.  Under Diagnostic 
Code 6200, a maximum 10 percent evaluation will be awarded if 
the condition is manifested by suppuration (formation of pus) 
or aural polyps.  Hearing impairment and complications such 
as labyrinthitis, tinnitus, facial nerve paralysis, or bone 
loss of skull, are to be rated separately.

The medical evidence in this case includes a January 2000 VA 
examination.  The examiner noted a history of otitis media, 
but the veteran was not indicted to have any discharge, pain 
or pruritus of his ear, although he was found to have been 
treated with antibiotics for ear infections.  No malignant 
neoplasm was found and the veteran's auricle was normal 
without any tissue loss or deformity.  The veteran's external 
auditory canals were normal without edema, scaling or 
discharge, and the veteran's tympanic membranes were intact 
without perforation.  The middle ear space was well 
ventilated without any evidence of cholesteatoma or discharge 
and there was no active disease, no evidence of any inner ear 
infection, and no nystagmus.  

In March 1998, the veteran was also afforded a VA 
audiological examination.  He was noted to have hearing loss 
for VA purposes in his left ear, but not in his right.  His 
pure tone threshold average was 43 in his left ear with a 
speech recognition score in that ear of 96 percent.  He was 
diagnosed with normal hearing in his right hear and mild to 
moderately severe high frequency hearing loss in his left 
ear.

Based on the foregoing, an evaluation in excess of a 
noncompensable rating for the veteran's service-connected ear 
condition is not warranted.  The medical evidence does not 
support a finding of suppuration or aural polyps.  In 
addition, while the veteran has been diagnosed with left ear 
hearing loss for VA purposes, the mechanical application of 
the rating schedule for hearing evaluations shows that the 
veteran's hearing loss in the left ear warrants only a 
noncompensable evaluation. 38 C.F.R. § 4.85 Table VI; 
Diagnostic Code 6100 (2005).  

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's ear condition reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  And there is no indication that this 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Further, there is no indication from the record that this 
disability has required frequent periods of hospitalization, 
and the application of the regular schedular standards has 
not otherwise been rendered impractical.  In the absence of 
evidence of these factors, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

1.  Entitlement to an increased rating for low back strain, 
currently rated as 20 percent disabling, is denied.

2.  Entitlement to a compensable evaluation for otitis media 
is denied.




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


